Exhibit 10.1










EXECUTIVE EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the "Agreement"), as of the 1st of August, 2014 by and
between ANDREA ELECTRONICS CORPORATION (the "Company"), a New York corporation,
and DOUGLAS J. ANDREA (the "Executive").

WITNESSETH:

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Executive Officer of the Company and the Executive wishes to accept such
continued employment under the terms and conditions set forth in this Agreement;

WHEREAS, the Executive previously entered into an employment agreement with the
Company which has expired by its terms;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:

1.

Definitions.

(a)

"Base Salary" shall mean the Executive's base salary in accordance with Section
4(a) below.

(b)

"Board" shall mean the Board of Directors of the Company.

(c)

"Business" shall mean the design, development and manufacture of
state-of-the-art microphone technologies and products for enhancing speech-based
applications and audio applications software and communications that require
high quality, clear voice signals primarily for the following markets: (i)
personal computing (primarily for speech recognition applications and voice
communication over the Internet); (ii) audio and video conferencing; (iii)
in-vehicle communications (to enable untethered, hands-free communication); and
(iv) call centers.

(d)

"Cause" shall mean that the Board reasonably concludes, in good faith and after
investigation, that: (i) the Executive engaged in conduct which is a felony
under the laws of the United States or any state or political subdivision
thereof; (ii) the Executive engaged in conduct constituting breach of fiduciary
duty or breach of the duty of loyalty, willful misconduct relating to the
Company (including acts of employment discrimination or sexual harassment),
embezzlement, or fraud; (iii) the Executive breached his obligations or
covenants under this Agreement in any material respect; (iv) any material
violation by the Executive of any law or regulation applicable to the business
of the Company or any of its affiliates; (v) the Executive substantially and
willfully refused to follow a proper directive of the Board within the scope of
the Executive's duties.(which shall be capable of being performed by the
Executive with reasonable effort) after written notice from the Board specifying
the performance required and the Executive's failure to perform within 30 days
after such notice; (vi) the Executive engaged in an act or acts of dishonesty or
misrepresentation that materially affects the business or the financial
condition of the Company; or (vii) the Executive's abuse of alcohol or drugs
that, in the Company's reasonable judgment, materially impairs his ability to
perform his duties and responsibilities hereunder or endangers other individuals
in the workplace.

(e)

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.





Page 1







--------------------------------------------------------------------------------








Exhibit 10.1










(f)

"Date of Termination" shall mean the effective date of the Executive's
termination of employment for any reason.

(g)

"Disabled" or to have a “Disability” - Executive shall be determined to be
“Disabled” or to have a “Disability” if an independent physician selected by the
Company and reasonably acceptable to the Executive or the Executive’s legal
representative determines that, because of illness, injury, or physical or
mental incapacity, the Executive is unable to perform the Executive’s duties and
will be unable to perform the Executive’s duties for a period of ninety (90)
consecutive days. The Executive shall not be considered Disabled; however, if
the Executive returns to work on a full-time basis within thirty (30) days after
Company gives him notice of termination due to Disability.

(h)

"Effective Date" shall mean the date of this Agreement as first written above.

(i)

"Term" shall mean the period specified in Section 2 below.

2.

Term.

(a)

The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
continuing for twenty four (24) full months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 2.

(b)

Commencing as of the first anniversary of the Effective Date and continuing as
of each anniversary of the Effective Date thereafter, the disinterested members
of the boards of directors of the Company may extend the Agreement term for an
additional year (or such longer period of time as the parties may mutually
agree), so that the remaining term of the Agreement again becomes twenty-four
(24) full months (or longer, if agreed upon) from the applicable anniversary of
the Effective Date, unless the Executive elects not to extend the term of this
Agreement by giving written notice at least thirty (30) days prior to the
applicable anniversary date.

(c)

The disinterested members of the board of directors of the Company will review
the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings. The Board or the
Compensation Committee will notify the Executive no earlier than sixty (60) days
prior to the applicable anniversary date whether it has determined to extend the
Agreement.

(d)

Nothing in this Agreement shall mandate or prohibit a continuing of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Company and the Executive may mutually
agree.

3.

Position, Duties, and Responsibilities.

The Company hereby employs the Executive to serve as Chief Executive Officer
according to the terms and conditions of this Agreement and for the period
stated in Section 2 of this Agreement. The Executive hereby accepts continued
employment according to the terms and conditions of this Agreement and for the
period stated in Section 2 of this Agreement. During the Term, the Executive
shall be nominated for election as a member of the Board, and the Company shall
defend, hold harmless, and indemnify the Executive from any cost, liability or
judgment incurred by the Executive as a result of his actions or inactions as a
member of the Board, so long as they are in good faith. The Executive shall
serve the Company and its affiliates faithfully,





Page 2







--------------------------------------------------------------------------------








Exhibit 10.1










conscientiously and to the best of the Executive's ability, shall promote the
interests and reputation of the Company and its affiliates and shall perform his
duties hereunder in accordance with the policies and procedures of the Company
as in effect from time to time. Unless prevented by sickness or Disability, the
Executive shall devote all of the Executive's time, attention, knowledge, energy
and skills, during normal working hours, and at such other times as the
Executive's duties may reasonably require, to the duties of the Executive's
employment; provided, however, that this Agreement shall not be interpreted as:
(a) prohibiting the Executive from, in accordance with the policies and
procedures of the Company, managing his personal affairs, engaging in charitable
or civic activities; or (b) subject to prior approval of the Company and any
regulatory or self-regulatory process which may be required, serving as a
director of any other corporation or business entity not affiliated with or in
competition with the Company or its affiliates, so long as such activities do
not interfere in any material respect with the performance of the Executive's
duties and responsibilities hereunder.

The Executive, in carrying out his duties under this Agreement, shall report to
the Board. The Executive's office shall be located at the Company's
headquarters, which is currently located at 65 Orville Drive, Suite One,
Bohemia, NY 11716, or within a thirty (30) radius thereof.

4.

Compensation and Benefits.

(a)

Base Salary.

In consideration of the Executive’s performance of the obligations under this
Agreement, the Company shall pay or cause to be paid to the Executive a total
salary at the annual rate of not less than $300,000, payable according to the
regular payroll practices of the Company. During the term of this Agreement, the
Board of Directors or the Compensation Committee of the Board of Directors
(“Compensation Committee”) shall review the Executive’s Base Salary at least
annually. Any increase in the Executive’s salary will become the new “Base
Salary” for purposes of this Agreement.

(b)

Bonus Payments.

The Executive shall be eligible to receive both a quarterly performance bonus
and an annual performance bonus.

(1)

Quarterly Bonus. The Executive shall be eligible to receive a quarterly bonus
equal to 5% of the Company’s net after tax quarterly earnings, subject to a
maximum bonus of up to $12,500 per quarter. Adjustments to net after tax
earnings shall be made to remove the impact of change in recognition of
accumulated deferred tax asset value. Any bonus shall be payable as soon as the
Company's cash flow permits.

(2)

Annual Bonus. The Executive shall be eligible to receive an annual bonus equal
to the sum of the following: (i) 9% of the Company’s annual pre-bonus adjusted
net after tax earnings in excess of $300,000 on pre-bonus adjusted net after tax
earnings of up to $3,000,000 and (ii) 3% of the Company’s annual pre-bonus
adjusted net after tax earnings in excess of $3,000,000. Adjustments to net
after tax earnings shall be made to remove the impact of change in recognition
of accumulated deferred tax asset value.  

All bonus determinations shall be made in the sole discretion of the Board or
Compensation Committee. The Executive shall not participate in any deliberations
or determinations of the Board or Compensation Committee concerning his bonus.
Any bonus shall be prorated: (i) through the Date of Termination in the event
that the Executive's employment is terminated for any reason by either the
Company or the Executive; and/or (ii) for any leave of absence taken in the year
for which the bonus is awarded to the extent permitted by law.





Page 3







--------------------------------------------------------------------------------








Exhibit 10.1










Both the first and last quarterly bonus, if any, and the annual bonus for 2014
and 2016 shall be pro-rated to coincide with the Company’s quarterly and annual
financial reporting.

(c)

Long-Term Incentive Compensation Program.

Subject to the terms and conditions of the Andrea Electronics Corporation 2006
Stock Plan (the "Stock Plan") the Compensation Committee will recommend to the
Board that the Executive receive incentive stock options to purchase one million
(1,000,000) shares of Company common stock in two separate grants. The Board
will consider making the first grant (500,000 shares) within 30 days of the
Effective Date. On or within 30 days of the first anniversary of the Effective
Date, the Board will consider a second incentive stock option grant to Executive
for 500,000 shares. The exercise price of the stock option grants will be equal
to the closing fair market value of the Company’s common stock on the grant
dates or if the shares of Company common stock have not traded on said date, as
determined under the Stock Plan. The stock options will vest ratably over a
3-year period commencing on the anniversary date of the date of grant (i.e.
33.3% of each grant will vest on each 12-month anniversary date).

Notwithstanding any other provision of this Section 4(c) to the contrary: (i)
upon the Executive's Termination without Cause or Resignation With the Company's
Consent (as described in Section 6(d) below), the Executive's stock options will
vest immediately and shall be exercisable in accordance with Section 6(d) below;
(ii) upon a Change in Control (defined in Section 5(a) below) the Executive's
stock options will vest immediately and shall be exercisable in accordance with
Section 5(b) below; and (iii) in the event that the Executive terminates his
employment for any reason other than as provided in Sections 6(d) and 6(e)
below, all unvested options shall be treated in accordance with the terms and
conditions of the Stock Plan.

(d)

Employee Benefit Programs.

During the Term, the Executive shall be eligible to participate in the various
benefit programs, including health, medical, and accident benefits, applicable
to similarly-situated senior executives of the Company subject to and in
accordance with the terms and conditions of such plans as are in effect from
time to time. During the Term, the Company shall maintain the current life
insurance policy in effect for the Executive at the Company's expense except if
the Executive is terminated for Cause as provided for in Section 6(c) of this
Agreement.

(e)

Reimbursement of Business Expenses.

During the Term, the Executive is authorized to incur reasonable business
expenses in carrying out his duties and responsibilities under this Agreement,
and the Company shall reimburse him for all such reasonable business expenses
reasonably incurred in connection with carrying out the business of the Company,
subject to and in accordance with the terms and conditions of the policies
applicable to similarly-situated senior executives of the Company regarding such
expenses as are in effect from time to time.

(f)

Vacation.

During the Term, the Executive shall be entitled to twenty (20) days of paid
vacation annually. Any accrued but unused vacation days may be rolled over to
the next 12-month period, provided that the number of unused vacation days for
any period shall not exceed forty (40) vacation days. All vacation leave is
subject to and in accordance with the vacation policies of the Company with
respect to senior executives as are in effect from time to time; provided,
however, that the Executive shall be entitled to payment of any accrued but
unused vacation, if any, at the Date of Termination.





Page 4







--------------------------------------------------------------------------------








Exhibit 10.1










5.

Change in Control.

(a)

For purposes hereof, a "Change in Control" shall be defined as:

(i)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13D-3 promulgated under the Exchange Act), directly or indirectly of 50%
or more of either (a) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (b) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change of Control; (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or

(ii)

individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Incumbent
Board, provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company's
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or

(iii)

consummation of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting securities, respectively, immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of
the then outstanding shares of common stock and the combined voting power,
respectively, of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or

(iv)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.





Page 5







--------------------------------------------------------------------------------








Exhibit 10.1










(b)

Equity Award Acceleration. All restrictions on the restricted stock then held by
the Executive will lapse immediately, all stock options and stock appreciation
rights then held by the Executive will become immediately vested and exercisable
and any performance shares or units then held by the Executive will vest
immediately, in full, in the event of a Change in Control and shall remain
exercisable as provided in the grants and under the Stock Plan.

6.

Termination of Employment.

(a)

Termination of Employment Due to Death. In the event the Executive dies during
the Term, the Agreement shall terminate as of the date of the Executive's death
and his estate and/or beneficiaries, as the case may be, shall thereupon be
entitled to the following:

(i)

Base Salary earned but not paid prior to the date of his death;

(ii)

Any annual and quarterly bonuses under Section 4(b) with respect to any year
prior to the year of his death which have not yet been paid, together with the
prorated portion through the date of his death of the Executive's annual and
quarterly bonuses earned but unpaid for the year of his death;

(iii)

any amounts earned, accrued, or owing to the Executive but not yet paid under
Section 4(d)-(f) above, subject to the terms and conditions of the applicable
benefit plans and programs;

(iv)

such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v)

any unexercised or unvested stock options shall remain exercisable or vest upon
the Executive's death only to the extent provided in the applicable option plan
and option agreements.

(b)

Termination of Employment Due to Disability. Either the Company or the Executive
may terminate the Executive's employment due to Disability during the Term upon
written notice to the other Party in accordance with Section 20 below. The
Agreement shall terminate as of the Date of Termination specified in the notice,
and the Executive shall thereupon be entitled to the following (in addition to
the benefits due him under the then current disability programs of the Company,
if any):

(i)

Base Salary earned but not paid prior to the Date of Termination;

(ii)

any annual and quarterly bonuses under Section 4(b) with respect to any year
prior to the year of the Date of Termination which have not yet been paid
together with the prorated portion through the Date of Termination of the
Executive's annual and quarterly bonuses earned but unpaid for the year of his
Termination;

(iii)

any amounts earned, accrued or owing to the Executive but not yet paid under
Section 4(d)-(f) above, subject to the terms and conditions of the applicable
benefit plans and programs;

(iv)

such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v)

any unexercised or unvested stock options shall remain exercisable or vest upon
the Executive's termination only to the extent provided in the applicable option
plan and option agreements.





Page 6







--------------------------------------------------------------------------------








Exhibit 10.1










(c)

Termination of Employment by the Company for Cause. The Company may terminate
the Executive's employment for Cause during the Term following prior written
notice to the Executive which will be effective ten (10) calendar days after the
delivery of such notice to the Executive. If the Executive's employment is so
terminated by the Company, the Agreement shall terminate as of the effective
date of the notice and the Executive shall thereupon be entitled to the
following:

(i)

Base Salary earned but not paid prior to the Date of Termination;

(ii)

any annual and quarterly bonuses under Section 4(b) with respect to any year
prior to the year of the Date of Termination which have not yet been paid,
together with the prorated portion through the Date of Termination of the
Executive's quarterly bonus;

(iii)

any amounts earned, accrued or owing to the Executive but not yet paid under
Section 4(d)-(f) above, subject to the terms and conditions of the applicable
benefit plans and programs;

(iv)

such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company; and

(v)

any unexercised or unvested stock options shall remain exercisable or vest upon
the Executive's termination only to the extent provided in the applicable option
plan and option agreements.




(d)

Termination Of Employment By The Company Without Cause Or Resignation With The
Company's Consent. The Company may terminate the Executive's employment without
Cause during the Term following prior written notice to the Executive which will
be effective no less than thirty (30) calendar days after the delivery of such
notice to the Executive or the Executive may resign with the Company's consent.
The Agreement shall terminate as of the Date of Termination specified in the
notice. If the Executive's employment is so terminated by the Company without
Cause or he resigns with the Company's consent, other than due to death or
Disability or Termination by the Company for Cause or as provided in Section
6(e) below, the Executive shall thereupon be entitled to the following:

(i)

Base Salary earned but not paid prior to the Date of Termination;

(ii)

any annual and quarterly bonuses under Section 4(b) with respect to any year
prior to the year of the Date of Termination which have not yet been paid,
together with the prorated portion through the Date of Termination of the
Executive's annual and quarterly bonuses earned but unpaid for the year of his
Termination;

(iii)

any amounts earned, accrued or owing to the Executive but not yet paid under
Section 4(d)-(f) above, subject to the terms and conditions of the applicable
benefit plans and programs;

(iv)

such other or additional benefits, if any, as are provided under applicable
plans, programs and/or arrangements of the Company;

(v)

all granted but unvested stock options shall immediately vest in full and shall
be exercisable in accordance with the terms and conditions of the Plan; and





Page 7







--------------------------------------------------------------------------------








Exhibit 10.1










(vi)

provided that the Executive executes a separation agreement and general release
in the form annexed as Exhibit A and in accordance with the time frames and
conditions set forth therein, the Company shall also pay the Executive: (1) a
severance payment equal to six (6) months of the Executive's most recent Base
Salary plus the six (6) months prorated portion of the Executive's most recent
annual and quarterly bonuses, payable in equal amounts over a period of six (6)
months in accordance with the Company's normal payroll practices as are in
effect from time to time; and (2) in addition, the Company shall arrange and pay
for continuation of health insurance coverage for the Executive, and his spouse
and dependents for a period of twelve (12) months from the Date of Termination
and shall, for a period of eighteen (18) months from the expiration of such six
month period, provide COBRA continuation coverage to the Executive.

(e)

Termination Following a Change in Control. If a Change in Control occurs during
the term of this Agreement and within two (2) years thereafter the Executive’s
employment terminates involuntarily but without Cause or if the Executive
voluntarily terminates employment with “Good Reason” (as defined in Section
6(e)(iv) of this Agreement), the Company shall provide the Executive, or in the
event of his subsequent death, his beneficiary or beneficiaries, or his estate,
as the case may be:

(i)

Those payments and benefits described in Section 6(d)(i), (ii), (iii), and (iv)
of this Agreement, which shall be immediately due and payable;

(ii)

A cash payment equal to three (3) times: (i) the Executive's Base Salary as of
his termination date and (ii) the three year average of the cash incentive
compensation paid or accrued on Executive’s behalf as of his termination date;

(iii)

Continued health and medical insurance coverage for a period of three (3) years
following the Executive’s termination of employment substantially equivalent to
the coverage maintained by the Company for the Executive prior to his
termination of employment (“Insurance Coverage Period”), except to the extent
such coverage may be changed in its application to all Company employees on a
nondiscriminatory basis, and shall, for a period of eighteen (18) months from
the expiration of the Insurance Coverage Period, provide COBRA continuation
coverage, if available, to the Executive. Notwithstanding the foregoing, in the
event that the Executive becomes covered by comparable health and medical
insurance coverage from another employer, all benefits under this paragraph
(e)(iii) shall cease.

(iv) Notwithstanding any other provisions of this Agreement, in the event that
the aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code, then the Termination Benefits shall be reduced to a
value which is one dollar ($1.00) less than an amount equal to three (3) times
the Executive’s “base amount,” as determined in accordance with Section 280G of
the Code. The allocation of the reduction required hereby among the Termination
Benefits shall first be made from any cash severance benefit due under paragraph
(ii) of this subsection (e).

(v)

For purposes of this Agreement, a voluntary termination by the Executive
following a Change in Control shall be considered a voluntary termination with
Good Reason if the conditions stated in both clauses (A) and (B) of this Section
6(e)(v) are satisfied.

A.

a voluntary termination by the Executive shall be considered a termination with
Good Reason if any of the following occur without the Executive’s written
consent, and the





Page 8







--------------------------------------------------------------------------------








Exhibit 10.1










term Good Reason shall mean the occurrence of any of the following events
without the Executive’s written consent:

a.

The assignment to Employee of duties that constitute a material diminution of
his authority, duties, or responsibilities (including reporting requirements);

b.

A material diminution in Employee’s Base Salary;

c.

Relocation of Employee to a location outside a radius of 30 miles of the
Company’s main office; or

d.

Any other action or inaction by the Company that constitutes a material breach
of this Agreement

B.

the Executive must give notice to the Company of the existence of one or more of
the conditions described in clause (A) within sixty (60) days after the initial
existence of the condition, and the Company shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (A) must occur within six (6) months after the initial existence of
the condition.




(f)

Termination of Employment by the Executive. The Executive may voluntarily
terminate his employment without the consent of the Company during the Term
(other than for death or Disability) by giving at least 30 days prior written
notice to the Company in accordance with Section 20 below. The Executive's
employment shall terminate upon the date specified in his notice of termination.
Thereafter, the Executive shall thereupon be entitled to the same payments and
benefits as provided in Section 6(c)(i)-(iv) above. All unexercised or unvested
options shall be subject to the terms and conditions of their grant and the
Stock Plan.

(g)

Resignation Upon Termination. Upon termination of the Executive's employment for
any reason, the Executive agrees to immediately resign all director and officer
positions with the Company effective as of the Date of Termination. The Board
may, in its discretion, accept Executive's resignation or invite Executive to
remain on the Board.

7.

Confidentiality; Assignment of Rights.

(a)

The Executive acknowledges that during the Term, the Company will disclose to
and entrust to him trade secrets, and other confidential and proprietary
information, including, but not limited to: (i) information disclosed to it by
third parties (whether pursuant to a confidentiality agreement or otherwise);
(ii) knowledge of certain proprietary information and trade secrets concerning
the past, present, and future strategies, plans, business activities, finances,
methods, operations, customers, accounts, service, product information, and
employees of the Company and its customers, including, but not limited to:
certain technical know-how and specifications, copyrights, training, software
source and object codes, technology, research, market information and data,
formulas, processes, methods, machines, manufacturers, products, compositions,
developments, discoveries, plans, customer lists, customers, partners, pricing,
business planning, vendors, costs, pricing, other activities of the Company and
its customers, and information (e.g., customer or client lists, names,
addresses, telephone numbers, identity of contact persons, and financial
information) with respect to individuals and entities who have entered into, or
have been solicited to enter into, relationships with the Company; and (iii)





Page 9







--------------------------------------------------------------------------------








Exhibit 10.1










other non-public, proprietary or confidential information of the Company, its
affiliates or their respective customers or clients (collectively "Business
Information"). The Executive acknowledges and agrees that all Business
Information is and shall remain the sole property of the Company.

(b)

Except as required by law, the Executive will not, whether during his employment
or after the termination or cessation of his employment hereunder, reveal to any
person, association or company any of the trade secrets or confidential
information concerning the organization, business, or finances of the Company so
far as they have come or may come to his knowledge, except as may be required in
the ordinary course of performing his duties as an employee of the Company or
except as may be in the public domain through no fault of the Executive or as
required to be disclosed by law or court order, and the Executive shall keep
secret all matters entrusted to him and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss whether directly or indirectly to the Company.

(c)

The Executive acknowledges and agrees that during his employment hereunder he
shall not make, use, or permit to be used any notes, memoranda, drawings,
specifications, programs, data, or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. The Executive
further acknowledges and agrees that he shall not, after the termination or
cessation of his employment hereunder, use or permit to be used any such notes,
memoranda, drawings, specifications, programs, data, other materials, or
Business Information it being agreed that any of the foregoing shall be and
remain the sole and exclusive property of the Company and that immediately upon
the termination or cessation of his employment he shall deliver all of the
foregoing, and all copies thereof, to the Company, at its main office.

(d)

If at any time or times during his employment hereunder, the Executive shall
(either alone or with others) make, conceive, discover, reduce to practice, or
become possessed of any invention, modification, discovery, design, development,
improvement, process, formula, data, technique, know-how, secret, or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright or similar statutes or subject to
analogous protection) (herein called "Inventions") that relates to the business
of the Company or any of the products or services being developed, manufactured,
marketed, sold, or otherwise provided by the Company or which may conveniently
be used in relation therewith, or results from tasks assigned to him by the
Company or results from the use of premises or equipment owned, leased, or
contracted for by the Company, such Inventions and the benefits thereof shall
immediately become the sole and absolute property of the Company, and the
Executive shall promptly disclose to the Company (or any persons designated by
it) each such Invention and hereby assign any nights he may have or acquire in
the inventions. and benefits and/or rights resulting therefrom to the Company
without compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary plans and models) to the Company. The Executive hereby further
represents and acknowledges that any and all such Inventions made, conceived,
discovered, or reduced to practice prior to the date hereof, whether or not he
is the named inventor; are owned solely by the Company, and that he has no
right, title, or interest therein, and he agrees that upon the request of the
Company, and without any compensation to him, he will take such action and
execute such documents as the Company may request to evidence and perfect the
Company's ownership of the such Inventions.

(e)

The Executive will also promptly disclose to the Company, and the Company hereby
agrees to receive all such disclosures in confidence, any other invention,
modification, discovery, design, development, improvement, process, formula,
data, technique, know-how, secret, or intellectual property right whatsoever or
any interest therein (whether or not patentable or registrable under copyright
or similar statutes or subject to





Page 10







--------------------------------------------------------------------------------








Exhibit 10.1










analogous protection) made, conceived, discovered, reduced to practice, or
possessed by him (either alone or with others) at any time or times during his
employment for the purpose of determining whether they constitute Inventions.

(f)

With respect to all Inventions, the Executive will, at the request and cost of
the Company (including reasonable compensation to the Executive if the request
is made following the termination of his employment), sign, execute, make, and
do all such deeds, documents, acts, and things as the Company and its duly
authorized agents may reasonably require:

(i)

to apply for, obtain, and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights, or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright, or other analogous protection.

(g)

In the event the Company is unable, after reasonable effort, to secure the
Executive's signature on any letters patent, copyright, or other analogous
protection relating to an Invention, whether because of his physical or mental
incapacity or for any other reason whatsoever, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney-in-fact, to act for and in his behalf and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright, or other analogous protection thereon with the same legal
force and effect as if executed by him.

8.

Prohibited Activity.

The Executive acknowledges that he has and will have access to trade secrets and
other confidential and proprietary information of the business of the Company,
including confidential client lists. Accordingly, as a condition of continued
employment, the Executive voluntarily enters into the following covenants to
provide the Company with reasonable protection of those interests. For purposes
of this Section 8, the term "Company" shall be deemed to include any successor
entity to the Company.

(a)

Non-Competition: The Executive covenants and agrees that (1) during the Term,
and (2) if his employment hereunder is terminated or ended under Section 6(c),
6(e), 6(f) or 6(g) above, during the period ending twelve (12) months after the
Date of Termination (or longer period as provided per in Section 8(c), below),
he shall not in any capacity, without the prior written consent of the Board,
either alone or as an owner, partner, officer, director, trustee, joint
venturer, employee, consultant, agent, independent contractor, lender, advisor,
or shareholder (other than as permitted by Section 8(e) below) of any person,
firm, company, business organization, or other entity, directly or indirectly:

(i)

engage in any "Competitive Activity." As used herein, "Competitive Activity"
means: (1) conducting or preparing to conduct a business substantially similar
to and competitive with the Business conducted by the Company or its affiliates
during the Executive's employment; or (2) providing or supporting, or preparing
to provide or support, a product or service substantially similar to and
competitive with that being developed, manufactured, marketed, sold, or
otherwise provided by the Company or its affiliates in connection with the
Business;





Page 11







--------------------------------------------------------------------------------








Exhibit 10.1










(ii)

interfere with any business relationship between the Company or its affiliates,
and the customers, suppliers, vendors, partners, consultants, service providers,
advisors, or investors of either; or

(iii)

perform any action, activity, or course of conduct that is substantially
detrimental to the business of the Company or any of its affiliates or business
reputation of the Company or any of its affiliates.

(iv)

an exemption to this non-competition is expressly and specifically granted in
relation to the Executive and a certain patent granted with the United States
Patent office dated October 11, 1994, number 5,355,183 named Sealed Adjustable
Polarized Sunglasses. Whereas in recognition that the Executive developed this
patent on his own time with his own funds and it does not appear to compete
directly with the companies purpose, the Company disavows any claims or rights
to this patent under this provision and the Company agrees and acknowledges that
it shall have no rights with respect to this patent under Section 7 f this
Agreement.

(b)

Non-Solicitation: The Executive also covenants and agrees that during the Term
and for a period of twelve (12) months after the termination or cessation of his
employment for any reason, he shall not in any capacity, without the prior
written consent of the Board, either alone or as an owner, partner, officer,
director, trustee, joint venturer, employee, consultant, agent, independent
contractor, lender, advisor, or as a shareholder (other than as permitted by
Section 8(e) below) of any person, firm, company, business organization, or
other entity, directly or indirectly:

(i)

solicit or contact any Customer of the Company in connection with, or in
furtherance of, a Competitive Activity wherever located; or

(ii)

solicit or attempt to persuade any employee of the Company to terminate his or
her employment with the Company in order to enter into any employment
relationship with, or perform services in any capacity for any other individual
or business entity, whether or not such individual or entity is engaged in a
Competitive Activity.

(c)

If the Executive’s employment is terminated or ended under Section 6(e), the
period of the restrictions under this Section 8(a) and 8(b) shall be twenty-four
(24) months.

(d)

For purposes of this Agreement, "Customer" shall mean: (i) any business or
client account in which the Executive has participated or in any way been active
prior to the termination of his employment; (ii) any customer with whom the
Executive had substantial contact during the Term; (iii) any customer of the
Company with respect to whom the Executive acquired or had access to trade
secrets or other confidential or proprietary information relating to such
customer as a result of his employment, or (iv) all customers of the Company's
Bohemia, New York office in the twelve (12) months preceding the termination of
the Executive's employment.

(e)

Notwithstanding anything to the contrary contained in this Section 8, the
Company hereby agrees that the foregoing restrictive covenants shall not be
deemed breached by the Executive as a result of the record or beneficial
ownership by such Executive of less than an aggregate of 1% of any class of
stock of a corporation engaged, directly or indirectly, in a Competitive
Activity; provided that such stock is listed on a national securities exchange
or is quoted on the NASDAQ National Market System and that the Executive is not
an officer, director, or employee of any such corporation.

(f)

The Executive agrees that the foregoing restrictions are reasonable and
justified in light of the nature of the Company's nationwide business and
customers due to; (1) the confidential and proprietary





Page 12







--------------------------------------------------------------------------------








Exhibit 10.1










information to which he has and will have exposure and access during the course
of his employment by the Company; and (2) the need for the adequate protection
of the business and the goodwill of the Company. In the event any such
restriction is deemed to be unreasonable by any court of competent jurisdiction,
the Executive agrees to the reduction of such restriction to such period or
scope which such court shall deem reasonable and enforceable.

(g)

Non-Disparagement: The Executive agrees that, during the Term and following the
termination or cessation of his employment with the Company for any reason, he
will not make any statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any of its
affiliates or their respective products, officers, directors, employees,
advisors, representatives, agents, businesses, or reputations. Notwithstanding
the foregoing, nothing in this Agreement shall preclude the Executive from
making truthful statements that are required by applicable law or legal process.

9.

Remedies.

The Executive's obligations under Sections 7 and 8 shall survive the termination
or cessation of the Executive's employment for any reason. The Executive agrees
that any breach or threatened breach of his obligations under Sections 7 or 8
would subject or threaten to subject the Company to immediate, substantial, and
irreparable harm and that the Company shall not have an adequate remedy at law.
Accordingly, in the event of an actual or threatened breach of Section 7 or 8
above, the Company shall have, in addition to any and all remedies available at
law, the right to an injunction, specific performance, or other equitable relief
to prevent the violation of the Executive's obligations hereunder. The Company
and Executive hereby submit to the jurisdiction of the courts of the State of
New York for the purpose of any actions or proceedings instituted by the Company
to obtain such relief and further agrees that the successful party shall be
entitled to an award of costs and attorneys' fees incurred in any legal action
to defend or enforce its respective rights or obligations under Sections 7
and/or 8 of this Agreement.

10.

Withholding.

The payment of any amount pursuant to this Agreement shall be subject to
applicable withholding and payroll taxes, and such other taxes or deductions as
may be required under law or as authorized by the Executive.

11.

Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive), and assigns.
The Company shall have the right to assign this Agreement to its successors and
assigns without the Executive's consent. The Executive shall not assign any
rights or obligations under this Agreement without the express written consent
of the Chairman of the Board.

12.

Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm,
or organization. The Executive represents and warrants that the execution of
this Agreement and the performance of his obligations hereunder will not breach
or be in conflict





Page 13







--------------------------------------------------------------------------------








Exhibit 10.1










with any covenants against competition or other restrictive covenants, or any
other agreement to which the Executive is a party.

13.

Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

14.

Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and the full Board of Directors. No
waiver by any Party of any breach by another Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive and the full Board of Directors.

15.

Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

16.

Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive's employment to the extent necessary to the
intended preservation of such rights and obligations. Without limiting the
generality of the foregoing, the Executive's obligations under Sections 7 and 8
of this Agreement shall survive the termination or cessation of his employment
regardless of the manner of such termination or cessation and shall be binding
upon his heirs, executors, and administrators.

17.

Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law and under the terms of any applicable plan or program, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive's death by giving the Company written notice
thereof. In the event of the Executive's death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate, or other legal
representative.

18.

Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to principles of
conflict or choice of laws thereof.

19.

Resolution of Disputes/ Arbitration.

(a)

With the sole exception of any action brought by the Company seeking equitable
relief and/or damages for a claimed violation by the Executive of his
obligations under Sections 7 and 8 hereof, the Parties





Page 14







--------------------------------------------------------------------------------








Exhibit 10.1










agree to use final and binding arbitration to resolve any controversy, claim,
dispute, or question arising out of, relating to, or in connection with the
validity, interpretation, or effect of this Agreement, or any alleged breaches
or violations of it (hereinafter "Arbitrable Dispute").

(b)

The Arbitration: The arbitration shall take place before the American
Arbitration Association ("AAA") under its Employment Dispute Resolution Rules or
any superceding rules except as otherwise set forth below. The arbitration shall
be held in Suffolk County, New York, before an experienced employment arbitrator
licensed to practice law in New York who has been selected in accordance with
the applicable Rules. Such arbitration shall be mandatory and binding on both
Parties. The arbitrator may not modify or change this Agreement in any way, or
make an award or impose a remedy that is not available to a court of general
jurisdiction sitting in New York, and the jurisdiction of the arbitrator is
limited accordingly. The arbitrator shall not be authorized to grant punitive
damages, except where punitive damages are expressly allowed by statute.

The arbitrator shall apply New York substantive law, including any applicable
statutes of limitation. Adequate discovery shall be permitted by the arbitrator
consistent with applicable law and the objectives of arbitration. The award of
the arbitrator, which shall be in writing and summarize the basis for the
decision, shall be final and binding upon the Parties (subject only to limited
review as required by law) and may be entered as a judgment in any New York
court of competent jurisdiction, and the Parties hereby consent to the
jurisdiction of the courts of the State of New York.

(c)

Fees and Expenses: All fees and costs of the arbitration, including the filing
fee, fees and costs of the arbitrator and the arbitration forum, cost of any
record or transcript of the arbitration, and administrative fees, shall be paid
in equal shares by the Company and the Executive, subject to an award of such
costs and fees made by the arbitrator. Each Party shall pay its own attorneys'
fees, witness expenses, and any other expenses that Party incurs in connection
with the arbitration, except that the arbitrator may award the successful party
its attorneys' fees, costs and expenses.

(d)

Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy for
any Arbitrable Dispute. Should either Party attempt to resolve an Arbitrable
Dispute by any method other than arbitration pursuant to this Section, the
responding Party will be entitled to recover from the initiating Party all
damages, expenses, and attorneys' fees incurred as a result of that breach,
except as otherwise prohibited by law.

20.

Notices.

All notices or communications hereunder shall be in writing and be delivered
either by hand; registered or certified mail, postage prepaid, return receipt
requested; or Federal Express or other nationally recognized method of prepaid
overnight courier delivery, and addressed as follows (or to such other address
as shall be specified by notice to the other Party delivered in accordance with
this Section 20):

If to the Company:

Mr. Jonathan Spaet

400 East 89th Street

Apartment 12L

New York, NY 10128








Page 15







--------------------------------------------------------------------------------








Exhibit 10.1










If to the Executive:

Douglas J. Andrea

Andrea Electronics Corporation

65 Orville Drive

Suite One

Bohemia, NY 11716

Notices delivered by hand shall be deemed received on the date delivered;
notices by registered or certified mail shall be deemed received on the third
(3rd) day after mailing; notices by Federal Express or other overnight courier
delivery shall be deemed received one (1) day after mailing.

21.

Confidentiality of Terms.

The Company shall cause its officers, directors, employees, representatives,
agents, and affiliates, and the Executive shall cause his representatives,
agents, and affiliates, to keep confidential the existence and terms of this
Agreement, except as required by applicable law, regulation, or legal process,
and only after adequate notice is given to the non-disclosing party so that it
may seek an appropriate remedy or waive compliance with the terms of this
Section 21.

22.

Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

23.

Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.

24.

Section 409A of the Code.

(a)

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code (the “Code”), and specifically, with the “short-term
deferral exception” under Treasury Regulation Section 1.409A-1(b)(4) and the
“separation pay exception:” under Treasury Regulation Section
1.409(A)-1(b)(9)(iii), and shall in all respects be administered in accordance
with Section 409A of the Code. If any payment or benefit hereunder cannot be
provided or made at the time specified herein without incurring sanctions on
Employee under Section 409A of the Code, then such payment or benefit shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of Section 409A of the Code, all payments to be made upon
termination of employment under this Agreement may only be made upon a
“separation from service” (within the meaning of such term under Section 409A of
the Code), each payment made under this Agreement shall be treated as a separate
payment, the right to a series of installment payments under this Agreement (if
any) is to be treated as a right to a series of separate payments, and if a
payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs. To the extent that any payment provided for hereunder
would be subject to additional tax under Section 409A of the Code, or would
cause the administration of this Agreement to fail to satisfy the requirements
of Section 409A of the Code, such provision shall be deemed null





Page 16







--------------------------------------------------------------------------------








Exhibit 10.1










and void to the extent permitted by applicable law, and any such amount shall be
payable in accordance with (b) below. In no event shall Employee, directly or
indirectly, designate the calendar year of payment.

(b)

If when separation from service occurs Employee is a “specified employee” within
the meaning of Section 409A of the Code and if the cash severance payment under
the Agreement would be considered deferred compensation under Section 409A of
the Code, and, finally, if an exemption from the 6-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Company will make the
severance payment under this Agreement to Employee in a single lump sum without
interest of the first payroll date that occurs after the date that is six (6)
months after the date on which Employee separate from service.

(c)

If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in this Agreement it is not possible to continue
coverage for Employee and his dependents, or (y) when a separation from service
occurs Employee is a “specified employee” within the meaning of Section 409A of
the Code, and if any of the continued insurance coverage or other benefits
specified in this Agreement would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance or other benefit, the Company shall pay to Employee in a
single lump sum an amount in cash equal to the present value of the Company’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Employee’s employment not
terminated, assuming continued coverage for 36 months. The lump-sum payment
shall be made thirty (30) days after employment termination or, if provision b
of this section applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Employee separates from service.

(d)

Reference in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of September
2, 2014.

 

 

ANDREA ELECTRONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Spaet

 

 

 

Jonathan Spaet

 

 

 

Chairman of the Compensation Committee of the Board of Directors, Andrea
Electronics Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Douglas J. Andrea

 

 

 

Douglas J. Andrea

 

 

 

 











Page 17







--------------------------------------------------------------------------------








Exhibit 10.1










EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

SEPARATION AGREEMENT AND GENERAL RELEASE (the "Agreement") entered into as of
the ___ day of _____, 20___, by and between I, Douglas J. Andrea, and Andrea
Electronics Corporation (the "Company").

Section 1  –  Recitals

My last day of employment with the Company will be __________ ___, 200_. I
hereby submit my written resignation from all positions as director or officer
of the Company and its affiliates without requirement of further consideration
and in the form annexed hereto as Exhibit l.

Section 2  –  Benefits

(a)

In General: Except as otherwise provided in this Section, the Company will pay
me the amounts or benefits set forth in this Section within thirty (30) calendar
days after I sign this Agreement, but only if I do not revoke this Agreement,
which I may do within seven (7) calendar days after I sign it. I acknowledge
that the Company is not otherwise required to pay or provide to me the amounts
or benefits described in Section 2(b) and that these payments are more than the
Company or any of its affiliated or related companies are required to pay me
under the Company's normal policies and procedures.

(b)

Cash Payment: In consideration for my acceptance of the terms of this Agreement,
the Company agrees to pay me:

(i)

severance compensation in the amount of ____________________ dollars
($______.00), less withholding for taxes and any other deductions the Company is
required by law to make from wage payments to employees, payable in equal
amounts over a period of six (6) months in accordance with the Company's regular
payroll practices with respect to senior executives. This amount represents six
(6) months' base salary;

(ii)

payment in the amount of _______________________________ dollars ($___________)
less withholding for taxes and other deductions the Company is required to make
from wage payments to employees representing six months of the Executive's most
recent annual and quarterly bonuses payable over six months; and

(iii)

payment in the amount of __________________________ dollars ($_________.00),
payable in equal amounts over a period of six (6) months. This amount represents
the equivalent of six months of the premium cost for COBRA continuation coverage
for me, and my spouse and dependents who are eligible for COBRA continuation
coverage and, in addition, COBRA coverage for a period of eighteen (18) months
from the expiration of the six month period referred to above.





A-1







--------------------------------------------------------------------------------








Exhibit 10.1










(c)

Compensation and Benefit Plans: Except as otherwise provided in my employment
agreement dated August 1, 2014 (the "Employment Agreement"), I will cease to be
eligible to participate under any stock option, bonus, incentive compensation,
commission, medical, dental, life insurance, retirement, and other compensation
or benefit plans of the Company following the termination of my employment on
      , 200 , except as otherwise provided herein. Thereafter, I will have no
rights under any of those plans, except as follows:

(i)

I will have the right to COBRA continuation coverage as to any company-provided
medical, dental, or vision plan in which I participated which means that I will
be entitled to buy continued health plan coverage under the normal COBRA health
care continuation rules.

(ii)

I will retain my vested benefits in all qualified retirement plans of the
Company and all rights associated with such plans as determined under the
official terms of those plans.

Section 3  –  Complete Release

(a)

In General: I irrevocably and unconditionally release all the Claims described
in Sections 3(b) and (c) that I may now have against the Released Parties listed
in Section 3(d). However, I am not releasing: (1) my right to enforce this
Agreement; (2) any rights or claims under the Age Discrimination in Employment
Act or other laws that arise after I sign. this Agreement; (3) my right, if any,
to government-provided unemployment benefits; and (4) any claims which by law
cannot be waived, including the right to file a charge with or participate in an
investigation conducted by certain government agencies; provided however, that I
am waiving my right to any monetary recovery should any government agency or
other person pursue any such claims.

(b)

Claims Released: Subject only to the exceptions just noted, I am releasing all
known and unknown claims, promises, causes of action, or similar rights of any
type ("Claims") that I may have with respect to any Released Party listed in
Section 3(d). These include, but are not limited to, Claims that in any way
relate to: (1) my Employment Agreement, my employment with the Company, or the
termination of that employment, such as Claims for compensation, deferred
Compensation, bonuses, commissions, lost wages, unused accrued vacation, or sick
pay; (2) the design or administration of any employee benefit program; (3) any
rights I may have to severance or similar benefits or to post-employment health
or group insurance benefits; or (4) any Claims to attorneys' fees or other
indemnities. I understand that the Claims I am releasing might arise under many
different laws,, including the following:

Anti-discrimination statutes, such as the Age Discrimination in Employment Act
and Executive Order 11141, which prohibit age discrimination in employment;
Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866, and Executive Order 11246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination against the disabled; and any other federal, state, or local law





A-2







--------------------------------------------------------------------------------








Exhibit 10.1










prohibiting employment discrimination such as the New York State and City Human
Rights Laws.

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain workforce reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Fair Labor Standards Act of 1938, which regulates wage and hour matters; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans' reemployment rights laws.

Other laws, such as any federal, state, or local law restricting an employer's
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local law providing recourse for alleged wrongful discharge,
physical or personal injury, emotional distress, fraud, negligent
misrepresentations, defamation, and similar or related claims.

The laws referred to in this subsection include statutes, regulations, other
administrative guidance, and common law doctrines.

(c)

Unknown Claims: I understand that I am releasing Claims that I may not know
about. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue and even though I might then regret having signed this
Agreement. Nevertheless, I am assuming that risk and I agree that this Agreement
shall remain effective in all respects in any such case. I expressly waive all
rights I might have under any law that is intended to protect me from waiving
unknown claims. I understand the significance of doing so.

(d)

Released Parties: The Released Parties are the Company, all related entities,
parents, subsidiaries, affiliates, partnerships, or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past and present employees, officers, partners,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by;
through, under, or in concert with any of the persons or entities listed in this
subsection.

Section 4  –  Promises

(a)

Employment Termination: I agree that my employment with the Company and its
affiliates ended forever on _____________, 20__.

(b)

Pursuit of Released Claims: I have not filed, initiated, or caused to be filed
any lawsuit, complaint, claim, or charge with respect to any Claim I am
releasing in this Agreement, nor has any lawsuit, complaint, claim, or charge
been initiated or filed on my behalf. Except as otherwise prohibited by the Age
Discrimination in Employment Act or other applicable law, I





A-3







--------------------------------------------------------------------------------








Exhibit 10.1










promise: (i) never to file or prosecute a lawsuit, complaint, claim, or charge
based on the Claims released by this Agreement; (ii) to request any government
agency or other body assuming jurisdiction of any such action or proceeding to
withdraw from the matter or dismiss the matter with prejudice; and (iii) not to
accept any monetary relief or recovery from any such action or proceeding filed
on my behalf.

(c)

Company Property: I have returned to the Company all files, memoranda,
documents, records, diaries, copies of the foregoing, credit cards, keys, and
any other property of the Company or its affiliates in my possession. I have not
taken or destroyed any Company property, including without limitation any
financial data, records, or proprietary or confidential information.

(d)

Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Agreement. I agree that the Company is to withhold all taxes it
determines it is legally required to withhold. I further agree not to make any
claim against the Company or any other person based on how the Company reports
amounts paid under this Agreement to tax authorities or if an adverse
determination is made as to the tax treatment of any amounts payable under this
Agreement. In addition, I understand and agree that the Company has no duty to
try to prevent such an adverse determination.

(e)

Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.

(f)

Age Acknowledgement: I acknowledge that I was over forty (40) years of age at
the time I signed this Agreement.

(g)

Non-admission of Liability: I agree not to assert that this Agreement is an
admission of guilt or wrongdoing because the Released Parties do not believe or
admit that any of them has done anything wrong.. I acknowledge and agree that I
have not suffered any discrimination on account of my age and that my age has
never been an adverse factor used against me by the Company.

(h)

No Disparagement or Harm: I agree not to make any critical, disparaging, or
derogatory remarks, comments, or statements about any Released Party, including,
but not limited to, the Company's business, policies, practices, decisions,
officers, members, managing directors, directors, or shareholders. I will not,
directly or indirectly, publish, write, lecture, or otherwise disseminate
disparaging information about any Released Party except in response to legal
process or as otherwise required by law.

(i)

Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

(j)

This Agreement to be Kept Confidential: I agree not to disclose the terms,
amount, or existence of this Agreement to anyone other than a member of my
immediate family, attorney, or other professional advisor and, even as to such a
person, only if the person agrees to honor this confidentiality requirement.
This subsection does not prohibit my disclosure of the terms, amount, or
existence of this Agreement to the extent necessary legally to enforce this
Agreement, nor does it prohibit disclosures to the extent otherwise legally
required (but only if I





A-4







--------------------------------------------------------------------------------








Exhibit 10.1










notify the Company of a disclosure obligation or request within three (3) days
after I learn of it and permit the Company to take all steps it deems to be
appropriate to prevent or limit the required disclosure). I acknowledge that the
Company would be irreparably harmed if this subsection were violated.

(k)

Encouragement of Claims: I agree that under no circumstances will I induce,
encourage, or solicit any person or entity to file or pursue any proceeding of
any kind against any person or entity released by me under this Agreement. This
Agreement does not prohibit me from cooperating with an investigation conducted
by any federal, state, or local government agency or giving any statement or
testimony pursuant to legal process or as otherwise required by law.

(l)

Reasonableness of Restrictions: I acknowledge and agree that the restrictions
contained in Sections 8(a) and 8(b) of my Employment Agreement survive the
termination of my employment and are reasonable and justified in light of the
nature of the Company's nationwide business and customers, and in further light
of the confidential information to which I had exposure and access during the
course of my employment by the Company. I acknowledge and agree further that the
restrictions referred to in Sections 8(a) and 8(b) of the Employment Agreement
are appropriate and that any lesser geographic restriction would be inadequate
because the Company will be injured by virtue of any solicitation/or servicing
of such customers irrespective of where such solicitation originates or occurs.
I further acknowledge that the temporal duration of the said restrictions is
reasonable in light of the nature of the Company's trade secrets and
confidential information and the difficulty of my engaging in the restricted
activities without, even inadvertently, using the Company's confidential
information, during this period and the time required for me or servicing to
establish a relationship with those customers.

(m)

Cooperation: I agree to cooperate fully, in good faith, and to the best of my
ability with the Company in connection with any and all pending, potential, or
future claims, investigations, or actions which directly or indirectly relate to
any action, event, or activity about which I may have knowledge in connection
with the Company. Such cooperation shall include all assistance that the
Company, its counsel, or its representatives may reasonably request, including
but not limited to, reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Company shall reimburse me for all reasonable expenses
incurred by me in fulfilling my obligations hereunder. I agree to use my best
efforts to assure a smooth transition of my internal work for the Company.

(n)

Consequences of Violating Promises: Except as otherwise prohibited by law, I
agree to pay the reasonable attorneys' fees and any damages any Released Party
may incur if any representation I made in this Agreement was false when made. I
further agree that the Company would be irreparably harmed by any actual or
threatened violation of Sections 4 and 5 that involves the disclosure of the
existence, terms, or amount payable under this Agreement, or disclosure or use
of confidential information or trade secrets, or solicitation of employees or
customers, and that the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance, or other equitable
relief to prevent the violation of my obligations hereunder.








A-5







--------------------------------------------------------------------------------








Exhibit 10.1













Section 5  –  Confidential Information

(a)

I acknowledge that during my employment with the Company, I had access to, and
possession of, trade secrets, confidential business information, and proprietary
information of the Company and its past, present, and potential clients.

(b)

By signing this Agreement, I acknowledge that all confidential and proprietary
information that concerns the operations of, and methods and technology used by,
the Company, including, without limitation, its ideas, strategies, business
plans and methods, financial information, product cost data, proposals, manuals,
procedures and guidelines, programs, software, know-how and specifications,
copyrights, trade secrets, market information, and data, as well as information
(e.g., client lists, names, addresses, telephone numbers, identity of contact
persons, and financial investment information) with respect to individuals and
entities who have entered into, or who have been solicited to enter into,
relationships with the Company (collectively "Business Information"), is and
shall remain the sole property of the Company.

(c)

I agree that I shall keep confidential all Business Information received
directly or indirectly from the Company. Except as required by law, I will not
reveal to any person, association or company any of the Business Information
concerning the organization, business, or finances of the Company so far as they
have come or may come in to my knowledge, except as may be in the public domain
through no fault of my own or as required to be disclosed by law or court order.
I shall keep secret all matters entrusted to me and shall not use or attempt to
use any such information in any manner which may injure or cause loss or may be
calculated to injure or cause loss whether directly or indirectly to the
Company.

(d)

The restrictions in this Section 5 apply to the transmittal of Business
Information by every manner or means of disclosure, transfer, or exchange of
information, whether orally, in writing, face to face, by telephone, by mail, by
personal delivery, by inter or intranet, by telex of facsimile, by electronic
mail, recording, or otherwise.

(e)

I acknowledge that the Company will be irreparably harmed if my obligations
under this Section 5 are not specifically enforced and that the Company would
not have an adequate remedy at the event of an actual or threatened violation by
me of my obligations. Therefore, I agree that the Company shall be entitled to
an injunction or specific performance for any violations or breaches by me, my
employees, or my agents without the necessity of the Company showing that
monetary damages would not afford an adequate remedy.

(f)

I represent and warrant that I have not, directly or indirectly, taken any
action prior to the effective date of this Agreement which if taken by me would
be a breach of this Section 5.

Section 6  –  Consideration of Release

(a)

I acknowledge that, before signing this Agreement, I was given a period of at
least twenty-one (21) calendar days to consider the Agreement, including the
release provision contained herein. I expressly waive any right I might have to
additional time beyond this consideration period within which to consider this
Agreement.





A-6







--------------------------------------------------------------------------------








Exhibit 10.1










(b)

I further acknowledge that: (i) I took advantage of this period to consider this
Agreement before signing it, (ii) I carefully read this Agreement; (iii) I fully
understand it; and (iv) I am entering into it voluntarily.

(c)

I further acknowledge that the Company strongly encouraged me to discuss this
Agreement with an attorney (at my own expense) before signing it and that I did
so to the extent I deemed appropriate.

(d)

Acceptance must be made by delivering a signed copy of this Agreement to Joseph
J. Migliozzi, 11 Toddville Lane, Cortlandt Manor, New York, NY 10567-4314. For
such acceptance to be effective, the signed Agreement must be received by Mr.
Migliozzi or his designee no later than the close of business on the
twenty-first (21st) calendar day after my attorney or I receive this Agreement.

(e)

I HAVE BEEN ADVISED THAT I MAY REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS OF SIGNING IT. REVOCATION MUST BE MADE BY DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE INDIVIDUAL NAMED IN THE PRECEDING SENTENCE. FOR SUCH
REVOCATION TO BE EFFECTIVE, WRITTEN NOTICE MUST BE RECEIVED BY DOUGLAS ANDREA NO
LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH (7TH) CALENDAR DAY AFTER I SIGN
THIS AGREEMENT. IF I REVOKE THIS AGREEMENT, IT SHALL NOT BE EFFECTIVE OR
ENFORCEABLE AND I WILL NOT RECEIVE THE BENEFITS DESCRIBED IN SECTION 2(b) OF
THIS AGREEMENT.

(f)

I understand that this Agreement may be withdrawn if not executed and returned
within the consideration period.

Section 7  –  Miscellaneous

(a)

Confidentiality Agreements: I acknowledge that my Employment Agreement sets
forth various restrictions that survive the termination of my employment with
the Company. This Agreement does not supersede or in any way affect my
obligations under the Employment Agreement or any other confidentiality
agreement or non-disclosure agreement that I may have signed during my
employment with the Company.

(b)

Entire Agreement: This is the entire agreement between the Company and me. This
Agreement may not be modified or cancelled in any manner except by a writing
signed by both me and an authorized Company official. I acknowledge that the
Company has made no representations or promises to me (such as that my former
position will remain vacant), other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.

(c)

Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.





A-7







--------------------------------------------------------------------------------








Exhibit 10.1










(d)

Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against any Released
Party or me. Unless the context indicates otherwise, the term "or" shall be
deemed to include the term "and" and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement. This
Agreement shall be governed by the statutes and common law of the State of New
York, excluding its choice of laws principles.

Section 8  –  Arbitration of Disputes

(a)

Arbitrable Disputes: With the sole exception of any action brought by the
Company seeking equitable relief and/or damages for a claimed violation by me of
my obligations under Sections 4(j), 4(l), and 5 hereof or Sections 7 or 8 of my
Employment Agreement, the Company and I (individually a "Party" and collectively
the "Parties") agree to use final and binding arbitration to resolve any dispute
("Arbitrable Dispute") between me and any Released Party. This arbitration
agreement applies to, among others, any controversy, claim, dispute, or question
arising out of, relating to, or in connection with the validity, interpretation,
or effect of this Agreement, or any alleged breaches or violations of it or
other statutory violations or claims.

(b)

The Arbitration: Arbitration shall take place before the American Arbitration
Association ("AAA") under its Employment Dispute Resolution Rules or any
superceding rules except as otherwise set forth below. The arbitration shall be
held in Suffolk County, New York before an experienced employment arbitrator
licensed to practice law in New York who has been selected in accordance with
the applicable Rules: Such arbitration shall be mandatory and binding on both
Parties. The arbitrator may not modify or change this Agreement in any way, or
make an award or impose a remedy that is not available to a court of general
jurisdiction sitting in Suffolk County, and the jurisdiction of the arbitrator
is limited accordingly. The arbitrator shall not be authorized to grant punitive
damages, except where punitive damages are expressly allowed by statute.

The arbitrator shall apply New York substantive law, including any applicable
statutes of limitation. Adequate discovery shall be permitted by the arbitrator
consistent with applicable law and the objectives of arbitration. The award of
the arbitrator, which shall be in writing and summarize the basis for the
decision, shall be final and binding upon the Parties (subject only to limited
review as required by law) and may be entered as a judgment in any New York
court of competent jurisdiction, and the Parties hereby consent to the
jurisdiction of the courts of the State of New York.

(c)

Fees and Expenses: All fees and costs of arbitration, including filing fees,
fees and costs of the arbitrator and the arbitration forum, cost of any record
or transcript of the arbitration, and administrative fees, shall be paid in
equal shares by the Company and me, subject to an award of costs and fees made
by the arbitrator. Each Party shall pay its own attorneys' fees, witness
expenses, and any other expenses that Party incurs in connection with the
arbitration, except that the arbitrator may award the successful party its
attorneys' fees, costs and expenses.

(d)

Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy for
any Arbitrable Dispute. Should I or the Company attempt to resolve an Arbitrable
Dispute by





A-8







--------------------------------------------------------------------------------








Exhibit 10.1










any method other than arbitration pursuant to this Section, the responding Party
will be entitled to recover from the initiating Party all damages, expenses, and
attorneys' fees incurred as a result of that breach, except as otherwise
prohibited by law.

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 6 AND YOU SHOULD CONSULT YOUR ATTORNEY.




Executed at ________, __________________, this ____ day of _________, _____.




 

 

ANDREA ELECTRONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Douglas J. Andrea




Executed at ________, __________________, this ____ day of _________, _____.




 

 

ANDREA ELECTRONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:




 

 

ANDREA ELECTRONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 











A-9







--------------------------------------------------------------------------------








Exhibit 10.1










EXHIBIT 1

__________________ ___ 200_

[Name]

[Company Name]

[Address]




Re:

Resignation as Officer and Director

Dear ________:

I hereby irrevocably resign as an officer and director of Andrea Electronics
Corporation effective as of the date of this letter.




 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

Douglas J. Andrea








1-1







--------------------------------------------------------------------------------